Citation Nr: 0531606	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  01-06 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a medial meniscal tear of the left knee, with 
degenerative changes, loose bodies and limitation of motion, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee scars, residuals of a meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1978 until June 
1982.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a January 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin, which confirmed and continued a 20 
percent evaluation for the service-connected left knee 
disability.  Thereafter, by a rating decision in July 2005, 
the Huntington, West Virginia, Regional Office increased the 
evaluation for the orthopedic manifestations of the service-
connected left knee disability to 30 percent, retroactively 
effective from the date of the beginning of the rating period 
on appeal, December 6, 2000.  The July 2005 rating decision 
also assigned a separate 10 percent evaluation for status 
post meniscectomy scars of the left knee, effective from 
December 6, 2000.  

The veteran's orthopedic claim was previously before the 
Board in November 2003.  At that time, a remand was ordered 
to accomplish additional development.

Finally, the veteran's February 2001 notice of disagreement 
with the rating on appeal can also fairly be construed as a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  This issue has not yet been adjudicated.  As 
such, it is referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
left knee post operative medial meniscal tear with 
degenerative changes, and loose bodies, has been manifested 
by complaints of pain and fatigability, including on use, 
productive of limited left knee range of motion.  

2.  As of December 17, 2002, the competent evidence of record 
demonstrates mild left knee instability.

3.  The competent evidence demonstrates left knee scars that 
are slightly tender, without discoloration and with no 
adherence to the subcutaneous tissues. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for left knee post operative medial meniscal 
tear with degenerative changes, loose bodies and limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5259-5260 (2005).

2.  The criteria for entitlement to a separate 10 percent 
rating for left knee instability have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for left knee scars, residuals of 
meniscectomy, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the veteran's own statements in 
support of his claim, to include testimony provided at a July 
2001 personal  hearing before the RO, are of record.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Legal criteria

Disability evaluations- in general
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

I.  Increased rating- post operative medial meniscal tear of 
the left knee with degenerative changes, loose bodies and 
limitation of motion

Throughout the rating period on appeal, the veteran is 
assigned a 30 percent evaluation for post operative medial 
meniscal tear of the left knee with degenerative changes, 
loose bodies and limitation of motion pursuant to Diagnostic 
Code 5259-5260.

At that the outset, it is noted that Diagnostic Code 5259, 
for removal of semilunar cartilage, only provides a maximum 
evaluation of 10 percent.  As such, that Code section cannot 
serve as a basis for a higher rating here.  

As noted above, the veteran's service-connected left knee 
disability contemplates degenerative changes.  Degenerative 
arthritis is governed by Diagnostic Code 5003.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
is rated based on limitation of motion of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, VA examination in December 2000 revealed 
left knee flexion to 50 degrees active and 75 degrees 
passive.  The veteran had left knee extension to 0 degrees, 
both actively and passively.  Upon VA examination in 
September 2001, the veteran had left knee flexion to 85 
degrees, with full extension.  The veteran's most recent VA 
examination in June 2004 demonstrated active flexion of the 
left knee to 60 degrees.  He had passive flexion to 90 
degrees and extension to 0 degrees, both actively and 
passively.

The VA outpatient treatment records also reflect range of 
motion findings comparable to those demonstrated upon VA 
examination.  Indeed, such clinical reports reveal active 
flexion of the left knee to no less than 81 degrees and 
active extension to no worse than 2 degrees.  

Based on the objective findings described above, the veteran 
does not meet the criteria for a rating in excess of 30 
percent under either Diagnostic Code 5260 or 5261 for 
limitation of motion.  Indeed, the 30 percent rating under 
Code section 5260 represents the maximum available rating for 
limited leg flexion.  

In determining that a higher disability evaluation based on 
limitation of left knee motion is not warranted, the Board 
has appropriately considered additional limitation of 
function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the Board acknowledges the veteran's complaints 
of left knee pain.  Indeed, in his July 2001 personal 
hearing, the veteran described his pain as being severe.  
(Transcript "T," at 2.)

The medical evidence associated with the claims file further 
demonstrates complaints of left knee pain.  Upon VA 
examination in December 2000, such pain was described as 
sharp and was rated at 6-7 out of 10 in intensity.  Such pain 
was aggravated with prolonged standing, walking or climbing 
stairs.  Cold or damp weather also exacerbated his left knee 
symptomatology.  He managed his pain with rest, hot packs and 
Motrin.  Upon subsequent examination in September 2001, the 
veteran also stated that he took Percocet for his knee pain.  
He also used an analgesic cream which provided relief.  
Neither a knee wrap nor heat improved his symptoms.  Upon VA 
examination in June 2004, the veteran also reported flare-ups 
of knee pain, which could occur any time and lasted 7 to 8 
hours.  During such flares, the veteran was essentially 
limited to sitting or lying down.  Further, the veteran 
explained even when not experiencing a flare up, his left 
knee disability prevented him from performing various 
household chores such as vacuuming, cleaning, mowing his lawn 
or shoveling snow.  

The veteran's subjective complaints of pain, as described 
above, have also been objectively verified in the record.  
For example, the December 2000 VA examination report revealed 
tenderness to palpation of the left knee at the medial joint 
line.  There was also guarding of the left knee.  
Additionally, the September 2001 VA examination report showed 
pain with left knee extension.  The examiner remarked that 
the veteran's pain limited his left knee function.  Finally, 
upon VA examination in June 2004, there was slight tenderness 
of the medial and lateral facets of the patellofemoral joint.  

The Board acknowledges the pain and fatigability associated 
with the veteran's service-connected left knee disability.  
However, such factors have already been contemplated in the 
currently assigned 30 percent evaluation under Diagnostic 
Code 5259-5260.  As noted above, 30 percent is the maximum 
schedular rating assignable under Diagnostic Code 5260, based 
on limitation of leg flexion.  Further, even with DeLuca 
considerations, the competent clinical evidence does not 
reveal functional impairment comparable to the objective 
criteria for limitation of left leg extension to a 
compensable degree, under Diagnostic Code 5261  Moreover, 
even with DeLuca considerations, the competent clinical 
evidence does not reveal functional impairment comparable to 
ankylosis of the left knee so as to warrant a higher 
evaluation under Diagnostic Code 5256.  

The Board has also considered whether the veteran is entitled 
to a rating in excess of 30 percent under any alternate 
Diagnostic Code.  However, as the evidence fails to 
demonstrate impairment of the tibia or fibula, a higher 
rating is not possible under Diagnostic Code 5262.  No other 
Diagnostic Code is applicable.

The Board has further contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of extension to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate here. 

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In the present case, while VA examination in September 2001 
revealed a stable left knee, subsequent VA outpatient 
treatment reports contain findings demonstrating left knee 
instability.  For example, VA outpatient treatment records 
dated in December 2002 and January 2003 reveal positive 
McMurray's and valgus tests for the left lower extremity.  
Another December 2002 report indicates positive patellar 
grind and Clark's tests.  The earliest date of from which 
such instability is demonstrated is December 17, 2002.  Thus, 
the evidence is sufficient to find left knee instability from 
that time, as such, a separation rating under Diagnostic Code 
5257 is appropriate.  

In finding that a separate evaluation for left knee 
instability is warranted, the Board acknowledges the June 
2004 VA examination, which includes a finding of "no 
instability of the left knee."  However, Lachman's and 
McMurray's testing was not performed at that time due to the 
veteran's complaints of pain.  In light of the positive 
findings in the outpatient records, the evidence is at least 
in equipoise, and the benefit of the doubt doctrine applies.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Having established that a separate evaluation is warranted 
for left knee instability under Diagnostic Code 5257, a 10 
percent evaluation, representing mild instability, is 
assigned.  In finding that the veteran's instability is only 
mild, the Board relies on the June 2004 VA examination 
findings showing normal heel and toe gait.  Additionally, 
patellar compression test was negative at that time.  
Moreover, there was no lateral instability of the 
tibiofemoral joint.  Anterior and posterior drawer were also 
negative regarding the tibiofemoral joint.  Finally, the 
record does not demonstrate that the veteran requires any 
assistive devices for ambulation.  

In awarding a 10 percent evaluation for left knee 
instability, the Board acknowledges 38 C.F.R. § 4.68 (2005), 
which states that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  In 
fact, the text of 38 C.F.R. § 4.68 provides an example 
stating that the combined evaluation for disabilities below 
the knee shall not exceed 40 percent.  It is observed that 
the veteran's combined disability evaluation as to the left 
knee (including both limitation of motion and scars) is 
currently at 40 percent.  However, the Board observes that 
Diagnostic Code 5164 allows for a combined evaluation up to 
60 percent for an amputation not improvable by prosthesis 
controlled by natural knee action.  Thus, the Board finds 
that a combined evaluation in excess of 40 percent, but not 
exceeding 60 percent may be justified for a knee disability.  
As such, 38 C.F.R. § 4.68 does not preclude assignment of a 
separate evaluation for left knee instability in the present 
case.

In conclusion, then, the competent evidence demonstrates 
that, with respect to the veteran's limitation of left knee 
motion, the currently assigned 30 percent rating most nearly 
approximates the veteran's disability picture over the entire 
rating period on appeal.  As such, the preponderance of the 
evidence is against an evaluation in excess of 30 percent 
based on limitation of motion.  However, the evidence 
supports a separate 10 percent evaluation for instability of 
the left knee.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- left knee scars

During the pendency of this appeal, the veteran was awarded a 
10 percent evaluation for left knee scars residual to his 
meniscetomy.  Such scars are thus considered to be a 
component of the disability presently on appeal.  Therefore, 
the Board must address whether a rating in excess of 10 
percent for such scars is justified.  Again, assignment of an 
increased rating for a left knee scar would not violate the 
amputation rule because, even accounting for a separation 
evaluation for left knee instability, the veteran's combined 
rating with respect to the left knee remains under 60 
percent.  

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  However, Diagnostic Code 7804, under which 
the veteran is rated, was not altered by such revisions.  
Both before and after August 30, 2002, that Code section 
provided a 10 percent rating for scars that were superficial, 
tender and painful on objective demonstration.  The 10 
percent rating represents the maximum allowable benefit under 
that Code section.  Thus, Diagnostic Code 7804 cannot serve 
as a basis for an increased rating for the veteran's service-
connected left knee scars.  

The Board will briefly demonstrate that no other diagnostic 
criteria pertinent to skin disabilities, either prior to or 
as of August 30, 2002, entitles the veteran to an increased 
rating here.  

The new version of Diagnostic Code 7801 is potentially 
relevant here.  This Code section contemplates scars other 
than of the head, face, or neck that are deep or cause 
limitation of motion. However, the VA examination in June 
2004 did not indicate that the left knee scars were deep.  
Rather, the scars caused no discoloration and did not adhere 
to the subcutaneous tissue.  Moreover, the veteran's 
limitation of left knee motion has already been contemplated 
in his 30 percent rating assignment pursuant to Diagnostic 
Code 5259-5260.  Thus, consideration of the same 
symptomatology as a basis for a higher rating under the new 
version of Diagnostic Code 7801 would constitute pyramiding 
under 38 C.F.R. § 4.14 and is to be avoided.  For the same 
reason, Diagnostic Code 7805 is not for application.  Indeed, 
that section, both prior to and as of August 30, 2002, 
instructs the rater to evaluate scars based on limitation of 
function.  Again, the veteran is already being compensated 
for such limited motion under Code section 5259-5260 and thus 
an increase pursuant to Diagnostic Code 7805 would violate 
the policy against pyramiding set forth under 38 C.F.R. 
§ 4.14.  The competent clinical evidence of record does not 
demonstrate any other impairment of function attributable to 
the left knee scars.  No other Diagnostic Code, under the old 
or new version of 38 C.F.R. § 4.118, for skin disabilities, 
is relevant to the present claim.

In conclusion, there is no basis for an initial evaluation in 
excess of 10 percent for the veteran's left knee scars, under 
either the old or current versions of 38 C.F.R. § 4.118.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Once again, the evidence does not reflect that the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for post 
operative residuals of a medial meniscal tear of the left 
knee with degenerative changes, loose bodies and limitation 
of motion is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee scars, residuals of a meniscectomy, is denied.

From December 17, 2002, a separate 10 percent evaluation for 
left knee instability is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


